1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     GREGORY BOLIN,                                     Case No. 3:07-00481-MMD-CLB
7                                      Petitioner,
             v.                                                         ORDER
8

9     CALVIN JOHNSON,1 et al.,
10                                 Respondents.
11

12          On April 26, 2021, the United States Court of Appeals for the Ninth Circuit issued
13   a decision concluding that this Court applied the incorrect standard in denying Petitioner
14   Bolin’s motion for stay and abeyance under Rhines v. Weber, 544 U.S. 269 (2005). (ECF
15   No. 259.) As a result, the Ninth Circuit reversed and remanded for this Court “to apply the
16   proper standard in ruling on Bolin’s Rhines motion.” (Id. at 9.)
17          As discussed in the decision, this Court denied Bolin’s stay request without the
18   benefit of subsequent case law providing guidance as to the proper standard. (Id. at 7-9
19   (first citing Blake v. Baker, 745 F.3d 977 (9th Cir. 2014), and then citing Dixon v. Baker,
20   847 F.3d 714 (9th Cir. 2017).) Consequently, the Court will allow the parties to update
21   their arguments considering the current case law governing the application of Rhines.
22   ///
23

24          1Based     on a Nevada Department of Corrections Inmate Search
25   (https://ofdsearch.doc.nv.gov/form.php), Petitioner Bolin is currently housed at High
     Desert State Prison. Thus, the warden of that facility, Calvin Johnson, is substituted for
26   Renee Baker as the primary Respondent. See Rumsfeld v. Padilla, 542 U.S. 426, 435
     (2004) (noting that the default rule is that the proper respondent is the warden of the
27   facility where the prisoner is being held).
28
1           It is therefore ordered that Bolin has 60 days from the date this order is entered to

2    file a renewed motion for stay and abeyance.

3           It is further ordered that Respondents will have 60 days following service of the

4    motion to file a response. Bolin will thereafter have 30 days to file a reply.

5           The Clerk of Court is directed to reopen this case.

6           DATED THIS 21st Day of May 2021.

7

8
                                                MIRANDA M. DU
9                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
